Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Drawings as filed are accepted.
IDS are considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10, 14-17 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Jongha (KR-101492803 – translation attached herewith) .
As to claim 1:
Jongha discloses a method for generating an enriched image, the method comprising: 
acquiring image data of a target object, the image data recorded by an imaging modality; (See page 3, ¶5 – with image obtaining device 20, obtaining a image of the target body part (object), in this example, an IR image)

acquiring tactile data for the target object, wherein the tactile data characterizes a mechanical resistance of at least one section of the target object against a force applied to the target object; (See page 3, ¶4 and ¶7, with tactile sensor device(s), collecting elasticity data across the target body part (object) to obtain a tactile image that represents elasticity distribution across the body part, elasticity is parameter characterizes mechanical resistance against a forced applied onto which)

and generating the enriched image by merging the image data with the tactile data and/or a classification derived from the tactile data of the at least one section of the target object. (See Fig. 3 which illustrates the enriched image, See last paragraph of page 3, in particular ¶2 of page 4,  See page 5, step 400, generating a composite visual image (enriched image) by matching both the tactile image and the IR image such that both images are displayed on the same coordinate. )

As to claim 2:
Jongha discloses all limitations of claim 1, wherein the image data is a live image of the target object. (Abstract, the imaging device directly taking picture of the device in real time)

As to claim 3:
Jongha discloses all limitations of claim 1, wherein the image data is a preoperative image data set of the target object. (See Abstract, the process is for analysis/diagnosis, i.e. preoperative)


As to claim 5:
 Jongha discloses all limitations of claim 1, wherein a sensor system used for recording the tactile data is automatically spatially tracked during the recording of the tactile data, and wherein a respective recording location is automatically assigned to the tactile data based on the automatic spatial tracking. (See page 3, ¶4, the system tracks hardened portion and unchanged portions of the target object via the pressure sensor.  Each tactile data and locations corresponding to the tactile data are used to create an elasticity map of the target object. See also last paragraph of page 4. And per ¶6 of page 4, the entire process, including generating a whole elasticity map is performed in automated manner, (“automated image diagnostic apparatus”))

As to claim 8:
Jongha discloses all limitations of claim 1, wherein the tactile data is acquired for a plurality of spatially distributed points or sections of the target object. (See Fig. 3 illustrating entire map of elasticity data, i.e. a plurality of spacially distributed point, see also discussions of producing such map in page 3)

As to claim 9:
Jongha discloses all limitations of claim 1, wherein the tactile data is represented in the enriched image so as to be color-coded according to a specified scale. (See Fig. 3, also page 4, ¶1 and 2, representing tactile data via a color map in which a qualitative elasticity corresponding to a color of a color map. See also discussion of step S200)

As to claim 10:
Jongha discloses all limitations of claim 9, wherein the tactile data for generating the enriched image is overlaid on the image data at least in a form of color-coded points or symbols. (See Fig. 3, color map corresponding to elasticity map overlaid on the object. also page 4, ¶1 and 2, representing tactile data via a color map in which a qualitative elasticity corresponding to a color of a color map. See also discussion of step S200)

As to claim 14:
Jongha discloses all limitations of claim 1, wherein the tactile data is fed to an automatic classifier as input data, wherein the automatic classifier is configured to classify at least the respective section of the target object as a function of the input data in respect of a tissue type and/or in respect of a state of health, and wherein a corresponding classification generated respectively by the automatic classifier by processing the input data at least as part of the tactile data or in addition thereto is integrated in the enriched image.  (See page 4, ¶4, ¶6, See page 5, discussions of steps 200 through step 300 - with a classification unit 430, analyzing the inputted elasticity data that is fed into the classification unit. A region of interest of the body part is identified based on the elasticity value of the region being less than a predetermined threshold. The tissue at the region is then classified by comparing the features of the tissue with respect to a normal tissue (tissue type), and in turn outputting a classification result to conclude whether the region being a tumor region. And per ¶6 of page 4, the entire process, including generating a whole elasticity map is performed in automated manner, (“automated image diagnostic apparatus”)
As to claim 15:
 Jongha discloses all limitations of claim 14, wherein the automatic classifier is a neural network. (See last paragraph of page 4 in Jongha, artificial neural network)

As to claim 16:
Jongha discloses a system configured to generate an enriched image of a target object (Abstract), the system comprising: at least one acquisition device configured to acquire image data (See page 3, ¶5 – with image obtaining device 20, obtaining a image of the target body part (object), in this example, an IR image) and tactile data of the target object, wherein the tactile data characterizes a mechanical strength, rigidity, and/or elasticity of at least one section of the target object (See page 3, ¶4 and 7, with tactile sensor device(s), collecting elasticity data across the target body part (object) to obtain a tactile image that represents elasticity distribution across the body part, elasticity is parameter characterizes mechanical resistance against a forced applied onto which); and a data processing device configured to process the image data and the tactile data to form an enriched image of the target object, wherein the enriched image represents both the image data and the tactile data. (See Fig. 3 which illustrates the enriched image, See last paragraph of page 3, in particular ¶2 of page 4,  See page 5, step 400, generating a composite visual image (enriched image) by matching both the tactile image and the IR image such that both images are displayed on the same coordinate. )

As to claim 17:
Jongha discloses a non-transitory computer-readable storage medium comprising a computer program, wherein the computer program, when executed by a processor of a system (Abstract, computerized system), is configured to cause the system to: acquire image data of a target object; (See page 3, ¶5 – with image obtaining device 20, obtaining a image of the target body part (object), in this example, an IR image) acquire tactile data for the target object, wherein the tactile data characterizes a mechanical resistance of at least one section of the target object against a force applied to the target object; (See page 3, ¶4 and 7, with tactile sensor device(s), collecting elasticity data across the target body part (object) to obtain a tactile image that represents elasticity distribution across the body part, elasticity is parameter characterizes mechanical resistance against a forced applied onto which)
 and generate an enriched image by merging the image data with the tactile data and/or a classification derived from the tactile data of the at least one section of the target object. (See Fig. 3 which illustrates the enriched image, See last paragraph of page 3, in particular ¶2 of page 4,  See page 5, step 400, generating a composite visual image (enriched image) by matching both the tactile image and the IR image such that both images are displayed on the same coordinate. )

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jongha (KR-101492803 – translation attached herewith) in view of Lee et al. (US 2015/0049174).

As to claim 4:
Jongha discloses all limitations of claim 3, however is silent on the particular nature of the image data, namely “wherein the preoperative image data set is a three- dimensional image data set”

However, it has been known in that medical image for a patient’s body part/organ can be taken as in a 3D format, such as disclosed in Lee.
Lee, in a related field of endeavor, discloses a process for obtaining a medical image of a patient fore analysis purposes, in which the medical image is taken by a near infrared 3D camera 110 and outputted as a 3D medical image of an organ (See Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the medical image in Jongha can be produced in 3D format.  As Jongha also uses near infrared camera (Abstract), it would be appropriate to use the near-infrared 3D camera of Lee to result in the 3D format of image. Such implementation reaps the natural benefit of 3D imaging over 2D in that 3D gives a better understanding of shape and appearance of the target object, in particular the rear/side area that would have been obscured in a 2D image, which beneficially aiding the medical professional to have complete visualization of the object.

Claim(s) 6, 7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jongha (KR-101492803 – translation attached herewith) in view of Kitabayashi (JP 2004021820) – translation attached herewith)

As to claim 6:
Jongha discloses all limitations of claim 1, however is silent on the tactile data is acquired by a sensor device configured as a glove, and wherein at least one corresponding force and/or pressure sensor is integrated in at least one fingertip region of the glove.

Kitabayashi, however in a related field of endeavor, discloses an input device to obtain tactile information of a target object, in which a tactile sense glove 3 in contact with a least a part of the object and acquire tactile sense information, pressure sensors are located at tips of each finger of the gloves (See Abstract, Fig. 5 and 6, See page 7, ¶0046 through ¶048)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the input device of Jongha can be implemented as gloves with pressure sensors as detailed in Kitabayashi. The implementation advantageously can obtain tactile image accurately and reliably (¶0004, 0104 of Kitabayashi)

As to claim 7:
Jongha discloses all limitations of claim 1, however is silent on the tactile data is acquired at least partially in a form of a user input.

Kitabayashi, however in a related field of endeavor, discloses a user input manner to obtain tactile data, wherein a user wearing an input glove device 3 to obtain tactile information of a target object, in which a tactile sense glove 3 in contact with a least a part of the object and acquire tactile sense information, pressure sensors are located at tips of each finger of the gloves (See Abstract, Fig. 5 and 6, See page 7, ¶0046 through ¶048)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the input device of Jongha can be implemented as gloves with pressure sensors as detailed in Kitabayashi. The implementation advantageously can obtain tactile image accurately and reliably (¶0004, 0104 of Kitabayashi)


As to claim 11:
Jongha discloses all limitations of claim 1, however is silent on the tactile data is represented in the enriched image at least in a form of numerical data that quantify the mechanical resistance of the target object according to underlying measurement data or sensor data.

Kitabayashi, in a related field of endeavor, discloses in ¶0073 measuring value of pressure information (numerical) that quantify the pressure, and in ¶0024,  ¶0075 and 0100, combining the pressure value to image data to generate fused image data with pressure values.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the input device of Jongha can be implemented as image data with pressure values with pressure sensors as detailed in Kitabayashi. The implementation advantageously can obtain and represent tactile data on image accurately and reliably (¶0004, 0104 of Kitabayashi)

As to claim 12: 
Jongha in view of Kitabayashi discloses all limitations of claim 11, wherein  Jongha further discloses: 
the underlying measurement data or sensor data is fed to an automatic classifier as input data, wherein the automatic classifier is configured to classify at least the respective section of the target object as a function of the input data in respect of a tissue type and/or in respect of a state of health, and wherein a corresponding classification generated respectively by the automatic classifier by processing the input data at least as part of the tactile data or in addition thereto is integrated in the enriched image. (See page 4, ¶4, ¶6, See page 5, discussions of steps 200 through step 300 - with a classification unit 430, analyzing the inputted elasticity data that is fed into the classification unit. A region of interest of the body part is identified based on the elasticity value of the region being less than a predetermined threshold. The tissue at the region is then classified by comparing the features of the tissue with respect to a normal tissue (tissue type), and in turn outputting a classification result to conclude whether the region being a tumor region. And per ¶6 of page 4, the entire process, including generating a whole elasticity map is performed in automated manner, (“automated image diagnostic apparatus”) 

As to claim 13:
Jongha in view of Kitabayashi discloses all limitations of claim 12, wherein the automatic classifier is a neural network. (See last paragraph of page 4 in Jongha, artificial neural network)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitagawa (WO 2017013834) - enables an operator (OP) to manipulate the image of a manipulation subject (61) displayed in space. The space display device (50) displays an image of the manipulation object (61) in a space display region (60). The manipulation body identification device (20) identifies the position of a finger (F) in the space display region (60). The tactile sensation presentation device (30) imparts a tactile sensation stimulus in a noncontact manner to the finger (F) touching the image of the manipulation object (61). The image of the manipulation object (61) is displayed in a manner that guides the state of the finger (F) such that the part of the fingertip from the pulp to the side surface, which is more sensitive to tactile sensation stimuli, is oriented in the direction in which the tactile sensation stimulus from the tactile sensation presentation device (30) is easily received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645